In the
     United States Court of Appeals
        For the Seventh Circuit
                     ____________________ 
No. 12‐3091 
ELENA DIADENKO, 
                                                  Plaintiff‐Appellant, 
                                  v. 

MARY  ANN  FOLINO  and  THE  BOARD  OF  EDUCATION  OF  THE 
CITY OF CHICAGO, 
                                      Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 1:10‐cv‐02723 — John F. Grady, Judge. 
                     ____________________ 

 ARGUED SEPTEMBER 10, 2013 — DECIDED DECEMBER 19, 2013 
                ____________________ 

   Before KANNE, WILLIAMS, and TINDER, Circuit Judges. 
    WILLIAMS, Circuit Judge. Soon after Elena Diadenko began 
working at Schurz High School in 2009, she became aware of 
various practices relating to Individualized Education Plans 
for  the  school’s  special  education  department  that,  in  her 
view, were problematic. After voicing her concerns to school 
administrators, Diadenko wrote Chicago Mayor Richard M. 
2                                                      No. 12‐3091 

Daley and his office forwarded her letter to the Board of Ed‐
ucation  for  the  City  of  Chicago  (the  “Board”).  A  Chicago 
Public School investigator eventually looked into Diadenko’s 
allegations, but in the interim Diadenko was twice suspend‐
ed  for  violating  school  policies.  Diadenko  believes  she  was 
suspended because she reached out to the Mayor to express 
her  concerns  about  the  special  education  department  at 
Schurz. 
    Diadenko  and  three  other  plaintiffs  filed  suit  under  42 
U.S.C.  § 1983  against  Schurz’s  principal,  Mary  Ann  Folino, 
and  the  Board,  alleging  violations  of  their  rights  under  the 
First  and  Fourteenth  Amendments  and  under  Illinois  law. 
Diadenko specifically alleged that she was retaliated against 
for speaking out about the special education department and 
for refusing to engage in illegal activity occurring within the 
school. The court granted Defendants’ motion for summary 
judgment and Diadenko appeals.  
    The district court did not err in granting Defendants’ mo‐
tion because Diadenko failed to present evidence that Folino 
was  aware  of  her  letter  to  the Mayor  before  taking  discipli‐
nary  action  against  her.  Without  evidence  of  knowledge  on 
Folino’s  part,  we  cannot  find  that  the  letter  motivated  her 
decision to discipline Diadenko, which is a key requirement 
of  a  First  Amendment  retaliation  claim.  Diadenko’s  chal‐
lenge  to  the  award  of  summary  judgment  on  her  state  law 
claim  also  fails  because  she  did  not  properly  present  the 
facts upon which she bases her argument on appeal. There‐
fore, we affirm the district court’s rulings.   
No. 12‐3091                                                       3

                      I. BACKGROUND 
     We take Diadenko’s factual submissions as true for pur‐
poses  of  summary  judgment.  See  Kidwell  v.  Eisenhauer,  679 
F.3d  957,  964  (7th  Cir.  2012).  In  September  2009,  Diadenko 
began working as a special education teacher at Schurz High 
School, a Chicago Public School. She became aware of prob‐
lems  within  the  special  education  department  on  her  first 
day, when she learned that Schurz had recently failed a state 
audit.  The  school  failed  in  part  because  its  Individualized 
Education Plans (“IEPs”), or written statements detailing the 
school’s plan for each student with a disability,  were incor‐
rectly completed. Despite being in the department for only a 
short time, Diadenko quickly concluded that the special ed‐
ucation  department  as  a  whole  was  doing  “everything 
wrong.” Specifically, Diadenko took issue with the fact that 
parents were not given notice to attend the IEP meetings and 
teachers were signing IEPs even though they did not attend 
the  meetings  in  which  the  decisions  were  made.  Diadenko 
first  raised  her  concerns  with  Schurz’s  Assistant  Principal, 
Debra  Neiman.  She  told  Neiman  she  felt  that  Schurz’s  spe‐
cial  education  case  manager  was  to  blame  for  the  depart‐
ment’s  issues  because  she  was  underqualified  and  did  not 
put in the hours necessary to do her job well. Diadenko next 
voiced her concerns with Principal Mary Ann Folino. Folino 
told Diadenko not to worry about the case manager’s hours. 
Dissatisfied  with  Folino’s  response,  Diadenko  quickly  took 
her  complaints  outside  the  school  walls  and  informed  the 
Illinois State Board of Education of the purported problems 
within Schurz’s special education department.  
    Diadenko received a Golden Apple Award for excellence 
in teaching in 2004, but her efforts were not so well‐received 
4                                                      No. 12‐3091 

at  Schurz.  Tensions  began  to  build  between  Diadenko  and 
Schurz  administrators  early  on,  and  the  discord  was  only 
just  beginning.  At  a  department  meeting,  Diadenko  disa‐
greed  with  Neiman’s  directive  for  teachers  to  include  in  all 
IEPs  that  students  were  responsible  for  their  own  calcula‐
tors.  Their  exchange  became  heated  and  Neiman  told  Dia‐
denko  to  speak  with  her  after  the  meeting.  On  October  21, 
2009, Folino issued a Cautionary Notice to Diadenko, repri‐
manding  her  for  disrupting  the  department  meeting  with 
Neiman and missing another mandatory meeting. In defense 
of her absence, Diadenko explained that she was busy at the 
time  communicating  with  the  Illinois  Department  of  Chil‐
dren  and  Family  Services  (“DCFS”)  about  a  student.  Folino 
then  reminded  Diadenko  that  she  was  required  to  inform 
Schurz  administrators  whenever  she  reported  a  student  to 
DCFS. Days later, Diadenko again landed in hot water when 
she  disclosed  confidential  information  about  students  in 
emails  to  unauthorized  Schurz  staff  members  and  sent  an 
email  to  the  entire  special  education  department  criticizing 
Folino’s management style. On October 30, 2009, Folino gave 
Diadenko  a  Notice  of  Pre‐Disciplinary  Hearing  to  address 
these  incidents  and,  after  the  hearing,  suspended  Diadenko 
for  three  days.  Diadenko  appealed  her  suspension  to  the 
Board, but it upheld the suspension in January. 
    On November 28, 2009, Diadenko wrote a letter to Mayor 
Daley detailing the problems within Schurz’s special educa‐
tion department. Notably, the parties did not include the let‐
ter in their materials presented to the district court on sum‐
mary judgment. So our knowledge of the contents of the let‐
ter is based solely on the Investigative Memorandum drafted 
by Ray Poloko after his investigation into the allegations Di‐
adenko  lodged  in  her  complaint  to  the  Mayor’s  office.  Ac‐
No. 12‐3091                                                                        5

cording  to  Poloko’s  memo,  Diadenko’s  letter  complained 
that Schurz students were not receiving the services required 
by their IEPs, teachers were asked to write IEPs for students 
they  did  not  teach,  staff  members  working  with  students 
with  IEPs  were  unaware  of  the  students’  health  needs  be‐
cause they were not given copies of the students’ IEPs, and 
administrators  were  using  outdated  tests  to  measure  stu‐
dents’  achievement  levels.  She  also  voiced  her  opinion  that 
Neiman was not qualified to oversee Schurz’s special educa‐
tion  department.  Two  days  later,  Folino  gave  Diadenko  an‐
other Cautionary Notice, this time admonishing her for mak‐
ing  inappropriate  and  discriminatory  comments  to  another 
teacher.1  
   The intervening winter holiday break did little to resolve 
the  conflict  between  Schurz  administrators  and  Diadenko. 
On January 4, 2010, Folino served Diadenko with yet another 
Notice of Pre‐Disciplinary Hearing. The notice charged Dia‐
denko with refusing to attend a student evaluation meeting 
and  sending  a  letter  containing  a  student’s  confidential  in‐

                                                 
1 Diadenko asserts other facts for the first time on appeal. She alleges that 
she  contacted  Chicago’s  Inspector  General  Office  before  she  was  sus‐
pended  in  October  2009.  Diadenko  also  asserts  that,  on  December  14th, 
she  refused  Folino’s  request  for  her  to  attend  an  IEP  meeting  for  a  stu‐
dent  she  was  no  longer  teaching.  But  Diadenko  did  not  present  these 
facts  to  the  district  court,  even  after  the  court  specifically  requested  a 
supplemental  statement  of  facts  “identifying  the  communications  that 
[Plaintiffs] allege are protected by the First Amendment.” Therefore, we 
will  not  consider  them  in  our  analysis.  See  Domka  v.  Portage  Cnty.,  523 
F.3d 776, 783 (7th Cir. 2008) (recognizing the well‐settled rule that a party 
failing  to  “inform  the  trial  judge  of  the  reasons,  legal  or  factual,  why 
summary  judgment  should  not  be  entered  …  cannot  raise such  reasons 
on appeal”). 
6                                                      No. 12‐3091 

formation  to  the  Local  School  Council’s  community  repre‐
sentative for Schurz. The hearing was held in early January 
and, on January 22, 2010, Folino issued her summary of the 
disciplinary hearing. In addition to the charges alleged in the 
January  4th  notice,  Folino  stated  that  her  decision  to  disci‐
pline Diadenko was based on Diadenko’s repeated refusal to 
attend  special  education  meetings  and  the  statement  she 
made during an appeal hearing likening Folino to “the Ital‐
ian  Mafia”  and  a  “Nazi  concentration  camp  leader.”  Folino 
suspended Diadenko for ten days without pay in connection 
with  these  charges  and  also  recommended  that  the  Board 
issue  a  warning  resolution  against  Diadenko,  which  the 
Board did in May 2010. 
    The  Mayor’s  office  referred  Diadenko’s  letter  to  the 
Board, and on January 7, 2010—the same day the Board de‐
nied  Diadenko’s  appeal  from  her  October  suspension—
Chicago Public School investigator Ray Poloko was assigned 
to  respond  to  Diadenko’s  allegations.  Poloko  interviewed 
Diadenko by telephone on January 12, 2010, and a few days 
later he met with the two representatives assigned to Schurz 
from the Office of Specialized Services—the entity responsi‐
ble for the special education programs of the Chicago Public 
Schools.  The  representatives  responded  to  each  of  Diaden‐
ko’s allegations and found them mostly unfounded based on 
their recent experience working with Schurz. On January 26, 
2010,  Poloko  visited  Schurz  and  spoke  with  Folino,  the 
school  nurse,  and  several  teachers  Diadenko  said  would 
support  her  allegations.  Poloko  found  that  two  students 
were not receiving the full services detailed in their IEPs, but 
otherwise  concluded  that  Diadenko’s  allegations  were  un‐
supported by the evidence. 
No. 12‐3091                                                           7

    On  May  3,  2010,  Diadenko  and  three  other  Schurz‐
affiliated plaintiffs filed a complaint in federal district court 
against  Folino,  the  Board,  and  a  third  defendant  who  was 
later  dropped  from  the  case.  Plaintiffs  sued  pursuant  to  42 
U.S.C.  § 1983,  alleging  that  the  defendants  violated  their 
rights  under  the  First  and  Fourteenth  amendments.  The 
plaintiffs  also  filed  claims  under  the  Illinois  Whistleblower 
Act  and  other  state‐law  causes  of  action.  The  defendants 
moved  for  summary  judgment.  The  district  court  granted 
the motion, finding that a reasonable jury could not find for 
plaintiffs on any of their claims. Diadenko’s appeal followed.  
                           II. ANALYSIS 
     Diadenko contends that the district court erred in award‐
ing  summary  judgment  to  Defendants  on  her  First  Amend‐
ment retaliation claim and her claim under the Illinois Whis‐
tleblower Act. Summary judgment is appropriate when “the 
movant shows that there is no genuine dispute as to any ma‐
terial fact and the movant is entitled to judgment as a matter 
of law.” Fed. R. Civ. P. 56(a). We review the district  court’s 
decision de novo and, as Diadenko was the non‐moving par‐
ty,  we  construe  all  facts  and  draw  all  reasonable  inferences 
in  her  favor.  See  Vargas‐Harrison  v.  Racine  Unified  Sch.  Dist., 
272 F.3d 964, 970 (7th Cir. 2001). 
    A. Lack  of  Evidence  of  Folino’s  Knowledge  Dooms 
       First Amendment Retaliation Claim 
    Diadenko  argues  that  her  disciplinary  suspensions  were 
a  direct  result  of  her  speech  about  the  alleged  problems 
within  the  special  education  department.  Diadenko’s  letter 
to the Mayor is the only speech we will consider in our anal‐
ysis  of  her  retaliation  claim  because  it  is  the  only  speech 
8                                                          No. 12‐3091 

raised  properly  on  appeal.  We  will  not  consider  her  state‐
ment  to  the  Office  of  the  Inspector  General  because  this 
speech was not presented to the district court. See, e.g., Puffer 
v. Allstate Ins., 675 F.3d 709, 718 (7th Cir. 2012). Additionally, 
we do not consider Diadenko’s internal statements to people 
at  Schurz  because  the  district  court  found  that  these  state‐
ments  were  not  protected  speech  and  Diadenko  does  not 
challenge that finding on appeal. 
    The  First  Amendment,  incorporated  against  the  states 
through  the  Fourteenth  Amendment,  shields  government 
employees from retaliation for engaging in protected speech. 
Wackett v. City of Beaver Dam, Wis., 642 F.3d 578, 581 (7th Cir. 
2011).  In  order  to  establish  a  First  Amendment  retaliation 
claim, a public employee must show that: (1) she engaged in 
constitutionally protected speech; (2) she suffered a depriva‐
tion because of her employer’s action; and (3) her protected 
speech was a but‐for cause of the employer’s action. Id.  
    In  order  to  conclude  that  her  speech  was  protected,  we 
would have to determine that Diadenko wrote her letter as a 
citizen speaking on a matter of public concern, and not pur‐
suant  to  her  official  responsibilities.  See  Garcetti  v.  Ceballos, 
547 U.S. 410 (2006). The district court found that Diadenko’s 
letter  to  the  Mayor  was  protected  speech.  But  de  novo  re‐
view requires us to reconsider this conclusion without defer‐
ence  to  the  district  court’s  determination.  Our  inquiry  is 
frustrated  by  the  fact  that  the  parties  did  not  introduce  the 
letter  into  the  record  before  the  district  court.  Fortunately, 
we  do  not  need  to  decide  whether  Diadenko’s  letter  was 
protected  by  the  First  Amendment.  Even  if  the  letter  was 
protected speech, Diadenko’s claim still fails because she has 
No. 12‐3091                                                            9

not  presented  evidence  to  show  that  the  letter  was  the  rea‐
son she was suspended. 
     To  meet  her  initial  burden  of  proof,  Diadenko  must 
demonstrate that her speech was at least a motivating factor 
in Folino’s decision‐making process. See Greene v. Doruff, 660 
F.3d 975, 978‐79 (7th Cir. 2011) (concluding that once  plain‐
tiff  makes  this  showing,  the  burden  shifts  to  defendants  to 
rebut  with  evidence  that  other  factors  influenced  the  deci‐
sion  and  the  decision  would  have  been  made  absent  the 
speech);  see  also  Valentino  v.  Vill.  of  S.  Chicago  Heights,  575 
F.3d 664, 670 (7th Cir. 2009). Even if her letter was a motivat‐
ing  factor  in  Folino’s  decision  to  suspend  her,  relief  would 
be inappropriate if another “dramatic and perhaps abrasive 
incident”  also  influenced  Folino’s  decisions.  See  Mt.  Healthy 
City  Sch.  Dist.  Bd.  of  Educ.  v.  Doyle,  429  U.S.  274,  285–286 
(1977)  (“A  constitutional  principle  at  stake  is  sufficiently 
vindicated if such an employee is placed in no worse a posi‐
tion  than  if  he  had  not  engaged  in  the  conduct.”).  Defend‐
ants  argue  that  Diadenko’s  disruptive  behavior,  offensive 
and harassing statements to Folino and other staff members, 
repeated  refusals  to  participate  in  meetings,  and  disclosure 
of students’ confidential information influenced Folino’s de‐
cisions  to  suspend  Diadenko.  We  do  not  need  to  examine 
these alleged intervening incidents, as Diadenko’s claim fails 
because  she  has  not  met  her  initial  burden  of  showing  that 
her letter was even a motivating factor for either of her dis‐
ciplinary suspensions.  
    Folino  first  suspended  Diadenko  on  October  30,  2009. 
Her letter to the Mayor was dated November 28, 2009, near‐
ly a month after her first suspension. The fact that Diadenko 
did not write her letter to the Mayor until a month after she 
10                                                      No. 12‐3091 

was  suspended  is  enough  to  convince  us  that  the  letter  did 
not  influence  Folino’s  decision  to  suspend  Diadenko  in  Oc‐
tober. 
    Nor does the record contain any  evidence  that  the  letter 
motivated  Diadenko’s  second  suspension  in  January  2010. 
Diadenko  argues  that  the  proximity  in  time  between  her 
November 28 letter to the Mayor and her second suspension 
suggests  that  the  letter  influenced  Folino’s  decision  to  sus‐
pend  her  again.  Adverse  actions  that  follow  “close  on  the 
heels”  of  protected  speech  can  give  rise  to  an  inference  of 
retaliation,  but  only  if  the  person  taking  the  adverse  action 
knew  of  the  protected  conduct.  Kidwell,  679  F.3d  at  966;  see 
also Wackett, 642 F.3d at 581–83 (finding summary judgment 
appropriate  on  a  First  Amendment  retaliation  claim  where 
plaintiff  could  not  show  that  defendants  knew  of  the  alleg‐
edly protected speech).  
    Diadenko  does  not  provide  any  facts  to  support  her  as‐
sertion that Folino knew of her letter to the Mayor before de‐
ciding to suspend her. She argues that Folino became aware 
of the letter in early December. In support, Diadenko points 
to  a  conversation  she  had  with  a  representative  of  Chicago 
Public School’s Office of Specialized Service on December 8, 
2009.  She  alleges  that  the  representative  was  already  aware 
of  Diadenko’s  complaints  to  the  Inspector  General  and  the 
Mayor,  and  Diadenko  told  her  she  was  also  planning  to  go 
to the media. According to Diadenko, Folino “repeated word 
for word” at a hearing the following day that she knew that 
Diadenko  had  “reported  her  to  Inspector  General,  that  I’m 
going to contact newspapers.” Diadenko Dep. p. 210.  
   This  conversation  does  not  factor  into  our  analysis  be‐
cause Diadenko did not raise it before the district court. Dia‐
No. 12‐3091                                                           11

denko  did  not  mention  these  facts  in  her  memorandum  of 
law opposing summary judgment, in her initial statement of 
facts,  or  in  her  supplemental  statement  of  facts  submitted 
after the court requested clarification of the facts relevant to 
her  First  Amendment  claim.  Diadenko’s  counsel  argued  at 
oral argument that Folino’s alleged statement was presented 
to the district court because it was part of Diadenko’s depo‐
sition. But we have long held that “a district court is not re‐
quired to scour the record looking for factual disputes [or] to 
scour  the  party’s  various  submissions  to  piece  together  ap‐
propriate  arguments.  A  court  need  not  make  the  lawyer’s 
case.”  Little  v.  Cox’s  Supermarkets,  71  F.3d  637,  641  (7th  Cir. 
1995) (internal citation omitted). Diadenko waived consider‐
ation  of  her  alleged  conversation  with  Folino  on  summary 
judgment  because  she  did  not  raise  these  facts  in  her  sum‐
mary judgment materials. 
    But even were we to overlook Diadenko’s failure to pre‐
sent this fact before the district court, her testimony regard‐
ing  her  conversation  with  Folino  would  not  save  her  claim 
from  summary  judgment.  Folino’s  alleged  December  state‐
ment  does  not  support  Diadenko’s  claim  of  retaliation  be‐
cause it does not indicate that she was aware of Diadenko’s 
letter  to  the  Mayor  before  deciding  to  suspend  her  in  Janu‐
ary.  The  statement  only  indicates  that  Folino  was  aware  of 
Diadenko’s  comments  to  the  Inspector  General  and  her 
threat  to  go  to  the  media,  but  those  issues  are  not  properly 
before  us  on  appeal  because  Diadenko  did  not  argue  them 
before the district court. Diadenko’s letter to the Mayor is the 
only speech at issue on appeal, and Folino’s alleged Decem‐
ber statement does not support a finding that she was aware 
of the letter. Diadenko did not make any other arguments to 
support  the claim  that  her  letter factored into Folino’s deci‐
12                                                        No. 12‐3091 

sions, and we will not make them for her. See Nelson v. Napo‐
litano,  657  F.3d  586,  590  (7th  Cir.  2011)  (recognizing  that 
courts  are  not  “obliged  to  research  and  construct  legal  ar‐
guments for parties, especially when they are represented by 
counsel”). 
   Because  Diadenko  has  not  pointed  the  court  to  any  evi‐
dence  that  suggests  that  her  letter  to  the  Mayor  motivated 
Folino’s  decision  to  suspend  her  in  either  October  or  Janu‐
ary, her First Amendment retaliation claim fails.  
      B. Facts Waived on Illinois Whistleblower Act Claim 
   Diadenko also asserts a claim under Section 20 of the Illi‐
nois Whistleblower Act. Section 20 provides: 
         An  employer  may  not  retaliate  against  an  em‐
         ployee for refusing to participate in an activity 
         that  would  result  in  a  violation  of  a  State  or 
         federal law, rule, or regulation … . 
740  ILCS  § 174/20  (2009).  Diadenko  argues  on  appeal  that 
Folino  asked  her  to  participate  in  an  IEP  meeting  for  a  stu‐
dent  that  Diadenko  was  no  longer  teaching.  But  she  pro‐
vides no citation to the record for this assertion. See Seventh 
Cir. R. 28(c) (“No fact shall be stated in this part of the brief 
unless it is supported by a reference to the page or pages of 
the  record  or  the  appendix  where  that  fact  appears.”). Nor 
did she present this fact to the district court in her materials 
opposing summary  judgment. In fact,  her argument  on this 
claim before the district court consisted of four lines and cit‐
ed no law or evidence on the record. The argument is there‐
fore  waived.  See  Puffer,  675  F.3d  at  718  (finding  that  argu‐
ments  are  waived  on  appeal  if  they  are  not  raised  at  all  or 
No. 12‐3091                                                            13

are  “underdeveloped,  conclusory,  or  unsupported  by  law” 
when raised before the district court).   
     It is too late now for an allegation that was never proper‐
ly  raised  below.  “As  we  have  said  before,  summary  judg‐
ment is the put up or shut up moment in a lawsuit, when a 
party must show what evidence it has that would convince a 
trier  of  fact  to  accept  its  version  of  the  events.”  Springer  v. 
Durflinger, 518 F.3d 479, 484 (7th Cir. 2008). Diadenko’s claim 
fails  because  she  did  not  present  any  evidence  that  she  re‐
fused  to  participate  in  illegal  activity  until  now.  Therefore, 
we  will  not  evaluate  whether  the  alleged  activity  of  having 
Diadenko  sit in  on an  IEP meeting of another teacher’s stu‐
dent was actually illegal or assess the merits of her claim that 
Defendants  retaliated  against  her  for  refusing  to  participate 
in the meeting.  
                         III. CONCLUSION 
    The judgment of the district court is AFFIRMED.